Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
Election/Restrictions
Applicant’s election of Group I in the reply filed on 4/27/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-6, 8-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure teaches an alkali hydroxide for pH adjustment but does not teach the aluminum complexing agent in combination with an alkali hydroxide producing the pH value.  The dependent claims do not cure the deficiency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US 20120108415) in view of Minoux (US 2014/0357909).
	Regarding Claims 1-3 and 22, Herrmann teaches a method for forming an aluminosilicate zeolite layer on an aluminum containing metallic substrate consisting of metallic aluminum or an aluminum alloy (Claim 1, [0012]) which is introduced into an alkalized aqueous reaction dispersion in which silicon and optionally aluminum are present as network-forming elements (Claim 1), wherein, irrespective of whether or not aluminum is present in the aqueous reaction dispersion, the molar ratio between the aluminum in the aqueous reaction dispersion and the sum of the network-forming elements present in the aqueous reaction dispersion is below 0.5 (Claim 1), wherein, when aluminum is not present in the aqueous reactions solution, the deficiency molar ratio is 0 ([0013]) and the alkalized aqueous reaction 
	Herrmann does not explicitly teach an aluminum complexing agent as claimed; however, Minoux teaches alkaline aqueous zeolite solution wherein the basic pH is achieved by use of strong and/or weak bases including sodium citrate ([0027]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Herrmann to include sodium citrate, as taught in Minoux, because it is a known base for aqueous alkaline zeolite solutions and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the layer of Herrmann with bases as taught in Minoux.
	Regarding Claims 4 and 19, Herrmann teaches an exemplary thickness of 5-50 microns ([0023]).  Herrmann teaches the thickness is determined based on the obtained product and layer thickness can be set in a desirable manner ([0023]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the thickness of the film, as suggested by Herrmann, in order to achieve a desirable thickness determined based on the product to be obtained and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed thickness.

	Regarding Claim 6, Herrmann teaches silicic acid esters as a Si source ([0016]).
	Regarding Claim 8, Herrmann teaches a pH of more than 9 and less than 13.8 in alloys with an Al content of more than 90% ([0017]).
	Regarding Claim 9, Herrmann teaches the ratio of the surface area of the aluminum-containing substrate to the volume of the aqueous reaction dispersion is between 1 to 8 ([0022]).
	Regarding Claims 10 and 20, Herrmann teaches a Si/Al ratio of less than 5 (abstract).
	Regarding Claim 11, Herrmann teaches the claimed aluminosilicate-zeolites ([0011]).
	Regarding Claims 12 and 21, Herrmann teaches the deficiency molar ratio is below 0.05 ([0013]).
	Regarding Claim 13, Herrmann teaches an organic template or organic structure controlling agent ([0019]).
	Regarding Claim 14, Herrmann teaches fluoride salts for the mineralization ([0018]).
	Regarding Claim 15, Herrmann teaches heating to a temperature of 50 to 200C ([0021]).
	Regarding Claim 16, Herrmann teaches adding seed crystals or an aged gel ([0020]).

	Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.
Applicant argues Herrmann suffers from a disadvantage in that there is formation of an undesirable qibbsite.  Applicant argues the solution to the problem of gibbsite is achieved by claim 1 because an aluminum complexing agent with O anchor atoms is incorporated in the alkalized aqueous reaction dispersion and the aluminum complexing agent in combination with the alkali hydroxide achieve a pH value of more than 9 and less than 13.8.  Applicant argues this result is not taught by either Herrmann or Minoux. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As discussed in the prior art rejection, the cited references suggest a method wherein an aluminium complexing agent with O anchor atoms is incorporated in the alkalized aqueous reaction dispersion and the aluminium complexing agent in combination with the alkali hydroxide achieve a pH value of more than 9 and less than 13.8.  Furthermore, both Herrmann and Minoux suggest methods including pH adjustment including a combination of alkali hydroxide and sodium salt.
	Applicant argues Herrmann provides no teaching of a salt of an organic acid while Minoux provides no motivation to use a weak base (sodium citrate) in combination with an alkali hydroxide to produce a pH >9 and <13.8.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the rejection Herrmann teaches the man skilled in the art is largely free as to how he alkalinizes the pH value of the aqueous reaction dispersion, including sodium hydroxide and basic Na salts ([0017]) while Minoux teaches alkaline aqueous zeolite solution wherein the basic pH is achieved by use of strong and/or weak bases including sodium citrate ([0027]).
Applicant argues sodium citrate alone would not yield a pH of greater than 9. Applicant argues that the skilled artisan would not use the sodium citrate of Minoux as a complete substitute because the required pH range of Herrmann would not be achieved. In response to applicant’s argument, both Herrmann and Minoux suggest combinations of strong and weak bases for pH adjustment including sodium hydroxide.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues neither Herrmann nor Minoux understand the advantageous prevention of gibbsite formation between >9 and <13.8 with an organic polyacid present.  In response to applicant's argument that gibbsite is not formed when an organic polyacid is present, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As discussed in the rejection, the prior art suggests the pH range and an organic polyacid salt.
Applicant argues in Minoux it is obligatory to carry out neutralization.  Applicant argues the product of Minoux is formed at a pH of 7. Applicant argues in this context there is no motivation to only combine step a) of Minoux with Herrmann.  Minoux does not teach crystallisation of an aluminosilicate-zeolite layer on an Al substrate or protection against breakdown in the alkaline solution.  In response to applicant's argument that the steps of Minoux are not the same as those of Herrmann, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Minoux is not cited as the the specific method steps, but rather a suitable base for pH adjustment known in the art.
Applicant argues the presently claimed aluminum complexing agents enable a higher variability of the ratio of aluminum surfaces to be coated to the volume of the used solution, higher reactant concentration, and allow an improved stability of the metallic Al substrate.  Applicant argues the claimed invention achieves a better result than Herrmann. Applicant argues comparative testing set forth in the specification is not attorney argument.  Applicant maintains that the testing of Fig. 1 evidences that Herrmann does form gibbsite. Applicant argues the present invention is unexpected in view of the combined evidence of Figures 1 to 3.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., absence of gibbsite) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The present claims are open to substrates including alloys with any amonuts of aluminum, alkalized aqueous reaction dispersions having any number of claimed and unclaimed ingredients in any concentration, a reaction wherein the dispersion is heated to any temperature for any amount of time, any aluminum complexing agent with O anchor atoms and any alkali hydroxide in any ratio capable of achieving the recited pH values.  Figures 1-3 are not commensurate in scope with the claims.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TABATHA L PENNY/Primary Examiner, Art Unit 1712